EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 7. 	The driving support apparatus according to claim 1, wherein the processor further executes one or more programs to notify termination of the driving support control before the processor commands to terminate the driving support control.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable for its specific recitation of elements involved in an apparatus which provides driving support based in part on lane curvature, among other limitations, “terminate the driving support control in response to a predetermined time period having elapsed since the predetermined conditions were satisfied, in response to the curvature being equal to or larger than the predetermined degree”.
The closest prior art is Buerkle (Pub. No.: US 2010/0185363 A1) which teaches providing lane keeping assistance based on a curvature of the road, but fails to teach the above feature.
The following prior art is relevant to the claimed invention, but also fails to teach the above feature:
Mori (Pub. No.: US 2014/0129092 A1) discloses determining that a vehicle is cornering based on whether a steering angle exceeds a threshold.
Tokumochi (Pub. No.: US 2012/0179304 A1) discloses determining that a vehicle is cornering based on whether a steering angle exceeds a threshold.
Oooka (Pub. No.: US 2015/0344027 A1) discloses alerting a driver that the vehicle is going to resume normal driving assistance in the near future.
Oba (Pub. No.: US 2017/0364070 A1) discloses providing a prompt to a driver to select one of a plurality of states including an automatic driving state.
Desnoyer (Pub. No.: US 2016/0107655 A1) discloses alerting a driver that the vehicle is approaching an area where automated driving functions are restricted.
Fujita (Pub. No.: US 2012/0029773 A1) discloses gradually reducing steering assist torque in accordance with vehicle speed.
Waldis (Pub. No.: US 03/0204299 A1) discloses prohibiting the resume mode of an automated cruise control function when it is determined that the vehicle is on an exit ramp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Examiner, Art Unit 3662    


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662